Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed April 2, 2021 has been entered.
Claims 1-16 and 27-32 remain pending in the application. Claims 17-26 and 33-36 remain withdrawn.
Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed January 12, 2021.
Based on Applicant’s amendments and remarks, the previous prior art rejection has been modified to address the claim amendments.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “openings that are configured to receive the posts" in claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate 
Claim Objections
Claims 9 and 28 are objected to because of the following informalities:  
	Regarding claim 9, the claim status identifier, "currently amended)", is missing an open parentheses at the beginning.  
	Regarding claim 28, Ln. 2 recites, “the at least two gripper arm”. It appears that “arm” should be pluralized.
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 27-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Ln. 12 recites, “the station”. However, it is unclear if this is referring to the shuttle transfer station or reagent trough station previously recited in claim 1. For purposes of compact prosecution, the above limitation has been examined as, “the reagent trough station”.
Regarding claim 27, Lns. 9-10 recite, “wherein each of the pipettor module and gripper module is connected to each opposite side of the backplane connector”. However, it is unclear how a single pipettor module and single gripper module can be connected to each opposite side of a backplane connector, as a backplane connector, which is a three-dimensional object, will have a plurality of opposite sides. For purposes of compact prosecution, the above limitation has been examined as, “wherein each of the pipettor module and gripper module is connected to an opposite side of the backplane connector”.
Claims 2-16 and 28-32 are rejected for depending on a rejected claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ochsenbein et al. (US Publication No. 2011/0306053; hereinafter Ochsenbein; already of record) in view of Alavie et al. (US Pub. No. 2006/0210435; hereinafter Alavie).

Regarding claim 1, Ochsenbein discloses an automated analyzer ([0005]). The automated analyzer comprises: 
	a processing deck comprising a shuttle transfer station, the shuttle transfer station further comprising a conveyer for carrying a shuttle received by the automated analyzer to the shuttle transfer station, the shuttle being a rack comprising a plurality of receptacles, each receptacle adapted to receive a sample container ([0261], consumables are moved from the stacker to modules by a conveyor). 
	A robot comprising a gripper ([0261], [0188], see Fig. 50a at gripper having fingers 501). 
	A reagent trough station configured to receive a consumable reagent trough ([0261], [0187], …the multiwell vessel is transported between cells with said gripper system…). 
	The robot, using the gripper, is adapted to convey the puncture tool from the puncture tool carrier to the reagent trough station configured to receive the consumable reagent trough and further adapted to lower the puncture tool over the reagent trough station ([0261], [0187]-[0188], see Fig. 50a at gripper 501 lowering onto consumable 301, grabbing consumable, the gripper capable of lifting, lowering, and moving from station to station).
	Ochsenbein fails to explicitly disclose:
a puncture tool carrier disposed on the processing deck; and
a puncture tool placed in the puncture tool carrier.
(Alavie [0002]). Alavie teaches a puncture tool disposed in a puncture tool carrier for providing access to sealed reagents (Alavie; [0027], [0186]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ochsenbein to include a puncture tool in a puncture tool carrier as in Alavie, in order to access sealed reagents (Alavie; [0027], [0186]).
	Note: The instant Claims contain a large amount of functional language (ex: “shuttle transfer”, “…for carrying a shuttle received….to receive a sample container”, “configured to receive a consumable reagent trough”, “is adapted to convey…”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 14, modified Ochsenbein discloses the automated analyzer of claim 1. Modified Ochsenbein further discloses that the shuttle transfer station comprises a shuttle retaining platform to receive the shuttle ([0118], [0255], see Figs. 47a-47b at multiwell plate 301 fixed in place by fixing element 124a), the shuttle retaining platform further comprising: 
	a jaw assembly with an open position and a closed position, wherein the jaw assembly is in the open position when the shuttle is received in the shuttle retaining platform, the jaw assembly further comprising engagement projections, that, when the jaw assembly is in the closed position, secure against lower portions of containers carried by the shuttle (see Figs. 47a-47b at fixing element 124a in open position (47a) and closed position (47b), Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. In the case of system claims, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations to render the claimed system obvious. See Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.). 
	The jaw assembly is configured for the engagement projections to pass through openings in a side of the shuttle received by the shuttle retaining platform when the jaw is in the closed position thereby urging the engagement projections into contact with the lower portions of sample containers disposed in the shuttle receptacles (see Fig. 47b at fixing element 124a in contact with lower portion of plate 301 when in closed position).  
	The engagement projections do not extend into the shuttle openings when the jaw is in the open position (see Fig. 47a at fixing element 124a not in contact with lower portion of plate 301 when in open position).

Regarding claim 15, modified Ochsenbein discloses the automated analyzer of claim 14. Modified Ochsenbein further discloses that the jaw assembly further comprises a drip shield that fastens around sample containers disposed in the shuttle receptacles when the jaws are in the closed position ([0253], see Figs. 44a-44d at foil 303 that seals vessels 312, this foil will function to prevent liquids from dripping into and out of the vessels).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ochsenbein in view of Alavie, as applied to claims 1, 14, and 15 above, further in view of Silbert et al. (US Publication No. 2013/0065797; hereinafter Silbert; already of record), further in view of Massaro (US Patent No. 9,103,806) (US Publication No. 2011/0091364; already of record).

Regarding claim 2, modified Ochsenbein discloses the automated analyzer of claim 1. Modified Ochsenbein further discloses the robot (see claim 1 above at Ochsenbein; [0261], [0188], Fig. 50a), and the gripper comprising a plurality of moveable arms capable of cooperative lateral movement to grasp and release articles (see Fig. 50a at gripper below).

    PNG
    media_image1.png
    296
    518
    media_image1.png
    Greyscale

	Modified Ochsenbein fails to explicitly disclose: 
wherein the robot is a multipurpose robot comprising: 
a gantry; and 
a payload moveably connected to the gantry, the payload comprising the gripper and a pipettor module having a plurality of pipette heads each being connectable to a pipette tip; and 
a backplane connector having a housing and a plurality of utility connectors coupled to the housing;
wherein the pipettor module and gripper are each connected to the housing of the backplane connector and the plurality of utility connectors thereof.
	Silbert is in the analogous field of automated sample handling (Silbert [0002]). Silbert teaches a multipurpose robot comprising a gantry, a gripper and pipettor module comprising a pipette head connectable to a pipette tip, (Silbert; [0017], [0078], [0080], see Fig. 9 at gripper 405, pipettor 406 slidable on gantry 401). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the robot of modified Ochsenbein to be a multipurpose robot comprising a gantry, a gripper and pipettor module comprising a pipette head connectable to a pipette tip, the gripper comprising a plurality of moveable arms that move laterally to grasp and release articles as in Silbert. Silbert teaches that this robot can be used to move to any point on an instrument deck within about 2 seconds or less (Silbert [0078]), as well as perform multiple functions such as liquid dispensing and transporting of containers (Silbert; [0065], [0090]), thereby enhancing the efficiency of transport and dispensing in the automated analyzer.
	Modified Ochsenbein fails to explicitly disclose:
a plurality of pipette heads; and
a backplane connector having a housing and a plurality of utility connectors coupled to the housing; wherein the pipettor module and gripper are each connected to the housing of the backplane connector and the plurality of utility connectors thereof.
	Massaro is in the analogous field of robotic systems for sample handling (Massaro Col. 1 Lns. 29-50). Massaro teaches a plurality of pipette heads (Massaro; Col. 1 Lns. 29-50, see Fig. 1 at multiple pipetting heads), and a backplane connector having a housing and utility connectors coupled to the housing, with modules connected to the housing of the backplane connector and the utility connectors (Massaro; Claim 15, Col. 4 Lns. 33-67, tools 3 receive electrical power or control signals via connection with support 4, and each of the pipette tips and other channels on the tools may be controlled individually, see Fig. 1 at support 4 connecting electrical power to tool 3, where pipettes are controlled individually, meaning there are connections going to each individual pipette). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pipette head of modified Ochsenbein to have a plurality of pipette heads as in Massaro. Massaro teaches that multiple pipette heads will enable dispensing of liquids into multiple wells of a multiwell plate simultaneously (Massaro; Col. 1 Lns. 29-50); and to modify the pipettor module and gripper module of modified Ochsenbein by including a backplane connector having a housing and utility connectors coupled to the housing, with the pipettor and gripper modules connected to the housing of the backplane connector and the utility connectors as in Massaro. Massaro teaches that a backplane connector with multiple utility connectors will enable each module to be controlled independently (Massaro; Claim 15, Col. 4 Lns. 33-67), thereby enhancing the versatility of the apparatus.

Claims 3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ochsenbein in view of Alavie, Silbert, and Massaro, as applied to claim 2 above, further in view of Voit (US Publication No. 2011/0091364; already of record), and Procyshyn et al. (US Publication No. 2017/0248626; hereinafter Procyshyn; already of record).

Regarding claim 3, modified Ochsenbein discloses the automated analyzer of claim 2. Modified Ochsenbein further discloses the puncture tool carrier and the at least one puncture tool (see Claim 1 above at Alavie teaching a puncture tool and puncture tool carrier in [0027], [0186]).
	Modified Ochsenbein fails to explicitly disclose:
the puncture tool carrier comprising a housing defining a cavity dimensioned to receive the puncture tool; and
a plurality of retaining members moveably connected to the housing, the plurality of retaining members being moveable from a first position in which the retaining members engage the at least one puncture tool when present in the puncture tool carrier to a second position in which the retaining members are disengaged from the at least one puncture tool allowing the at least one puncture tool to be placed in and removed from the carrier.
	Voit is in the analogous field of providing substances for chemical analysis (Voit [0072]). Voit teaches a puncture tool carrier housing dimensioned to receive a puncture tool (Voit; [0064], [0068], see Fig. 1). It would have been obvious to one of ordinary skill in the art before 
	Procyshyn is in the analogous field of robotic arm manipulation systems for automated processes (Procyshyn [0009]). Procyshyn teaches retaining members moveably connected to a housing, the retaining members moveable from a first position of engaging a tool to a second position where the retaining members are disengaged from the tool allowing the tool to be placed in and removed from a carrier (Procyshyn; [0073]-[0074], [0086], see Fig. 9b at clamping clips 960a, 960b, which engage needle 414’ in a first position and are pushed apart to disengage needle and allow for the needle to be replaced). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the puncture tool carrier and housing of modified Ochsenbein by including retaining members within the housing that can be moveable from a first position to a second position to engage and disengage with the puncture tool for the purpose of removal and placement of the puncture tool as in Procyshyn, as Procyshyn teaches that this configuration can be used to secure a tool in place and control its removal as desired by an operator (Procyshyn; [0073]-[0074], [0086]).

Regarding claim 6, modified Ochsenbein discloses the automated analyzer of claim 3. Modified Ochsenbein further discloses wherein the gripper comprises at least two gripper arms, wherein each of the at least two gripper arms has a gripper finger attached thereto, (see Ochsenbein Fig. 50a at gripper below).

    PNG
    media_image1.png
    296
    518
    media_image1.png
    Greyscale


Regarding claim 7, modified Ochsenbein discloses the automated analyzer of claim 3, wherein the gripper further comprises at least two holding members (see Claim 6 above, where the fingers are holding members).

Regarding claim 8, modified Ochsenbein discloses the automated analyzer of claim 7, wherein each of the at least two holding members move laterally with respect to each other such that in a first position the holding members are spaced a lateral distance apart that is greater than the lateral spaced apart distance in a second position (see Claim 6 above, where the fingers are holding members).

Regarding claim 9, modified Ochsenbein discloses the automated analyzer of claim 6 wherein each of the at least two gripper fingers further comprises a projection (see Claim 6 above).

Regarding claim 10, modified Ochsenbein discloses the automated analyzer of claim 8 wherein each of the at least two holding members further comprises a projection (see Claim 6 above, where the fingers are holding members). 


Claims 4, 5, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ochsenbein in view of Alavie, Silbert, Massaro, Voit, and Procyshyn, as applied to claims 3 and 6-10 above, further in view of Croquette et al. (US Publication No. 2015/0273468; hereinafter Croquette; already of record).

Regarding claims 4 and 5, modified Ochsenbein discloses the automated analyzer of claim 3. Modified Ochsenbein further discloses the puncture tool carrier (see Claim 1 above at Alavie teaching the puncture tool carrier in [0027], [0186]).
	Modified Ochsenbein fails to explicitly disclose wherein the puncture tool carrier further comprises a plurality of posts extending from a base of the housing, wherein the posts are tapered at the distal end of the post from the base.
	Croquette is in the analogous field of sample storage systems using grippers (Croquette [0038]) and teaches a carrier comprising a plurality of posts that are tapered at a distal end of (see Croquette Fig. 10A at distally tapered posts separating sample containers 150, 150A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the puncture tool carrier in the automated analyzer of modified Ochsenbein to comprise a plurality of posts that are tapered at a distal end of the posts extending from a base of a housing as in Croquette. Croquette teaches that such distally tapered posts are commonly used to separate containers in a carrier (see Croquette Fig. 10A). Further, it would have been obvious to change the shape of the posts of modified Ochsenbein to have been distally tapered to provide the advantage of separation of containers within a carrier since it has been held that changes in shape are not patentably distinct from prior art (MPEP 2144.04 IV). 

Regarding claim 11, modified Ochsenbein discloses the automated analyzer of claim 6. Modified Ochsenbein further discloses the gripper (see Claim 1 above at Ochsenbein; [0261], [0188], Fig. 50a), the puncture tool carrier (see Claim 1 above at Alavie teaching the puncture tool carrier in [0027], [0186]), and the retaining members (see claim 3 above at Procyshyn; [0073]-[0074], [0086], Fig. 9b).
	Modified Ochsenbein fails to explicitly disclose wherein when the gripper is placed into the puncture tool carrier, the gripper fingers engage and are biased against the retaining members when the gripper fingers are in the first position and do not engage the retaining members when in the second position.
	Croquette teaches when a gripper is placed into a carrier, the gripper fingers engage and are biased against retaining members are in a first position and do not engage the retaining (Croquette; [0038], [0044], see Figs. 7A, 7B at gripper placed into retention features, wherein Fig. 7A, the gripper is in closed position and does not engage retention features, while in Fig. 7B, the gripper is opened and engages retention features). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the gripper, puncture tool carrier, and retaining members in the automated analyzer of modified Ochsenbein so that when the gripper is placed into the puncture tool carrier, the gripper fingers engage and are biased against the retaining members when the gripper fingers are in the first position and do not engage the retaining members when in the second position as in Croquette. Croquette teaches that via this configuration, the holding force provided by the retention features may be overcome by the gripper when removing or inserting objects into a carrier (Croquette [0038]).

Regarding claim 12, modified Ochsenbein discloses the automated analyzer of claim 5. Modified Ochsenbein further discloses the puncture tool (see Claim 1 above at Alavie teaching the puncture tool in [0027], [0186]).
	Modified Ochsenbein fails to explicitly disclose that the puncture tool comprises a tool body and a plurality of cannulated puncture members extending from the tool body, the cannulated puncture members each defining an opening extending through the tool body and each being sized to allow a pipette tip to pass therethrough, each cannulated puncture member also defining an edge configured to penetrate a penetrable lid.
	Voit further teaches a puncture tool comprising a tool body and plurality of cannulated puncture members extending from the tool body, each cannulated puncture member defining (Voit; [0064], [0068], see Fig. 1a at transporting tool 200 which engages with opening tool 100 at 150, the opening tool comprising cutting edges 140 and tubes 110 through which pipetting tool is inserted to access container 20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the automated analyzer of modified Ochsenbein to include a puncture tool comprising a tool body and plurality of cannulated puncture members extending from the tool body, each cannulated puncture member defining an opening extending through the tool body and sized to allow a pipette tip to pass therethrough, each cannulated puncture member also defining an edge configured to penetrate a penetrable lid as in Voit. Voit teaches that a cannulated puncture member that can allow pipettes to pass therethrough after penetrating a lid will allow for access to pipettable substances for subsequent pipetting (Voit; [0064], see Figs. 1a, 1b).

Regarding claim 13, modified Ochsenbein discloses the automated analyzer of claim 12. Modified Ochsenbein further discloses the posts (see Claims 4 and 5 above at Croquette teaching posts in Fig. 10A), the puncture tool, and the puncture tool carrier (see Claim 1 above at Alavie teaching the puncture tool and carrier in [0027], [0186]). 
	Modified Ochsenbein fails to explicitly disclose that the puncture tool comprises openings that are configured to receive the posts when the puncture tool is placed in the puncture tool carrier.
(Voit; [0064], [0068], see Fig. 1a at opening tool 100, the opening tool comprising tubes 110). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the posts and puncture tool carrier in the automated analyzer of modified Ochsenbein by including a puncture tool that comprises openings that are configured to receive posts when the puncture tool is placed in the puncture tool carrier as in Voit. The motivation would have been to better secure the puncture tool in the puncture tool carrier, as well as to prevent it from sliding around within the carrier in the event that the carrier is transported.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ochsenbein in view of Alavie, as applied to claims 1, 14, and 15 above, further in view of Yavilevich (US Publication No. 2005/0158212; hereinafter Yavilevich; already of record).

Regarding claim 16, modified Ochsenbein discloses the automated analyzer of claim 14. Modified Ochsenbein further discloses the shuttle retaining platform and jaw assembly (see Claim 14 above at Ochsenbein teaching a shuttle retaining platform and jaw assembly by [0118], [0225], Figs. 47a-47b).
	Modified Ochsenbein fails to explicitly disclose that the shuttle retaining platform comprises an input lane and an output lane wherein the shuttle retaining platform receives the shuttle in the output lane and wherein the shuttle retaining platform further is configured to move the jaw assembly with the shuttle therein from the output lane to the input lane.
(Yavilevich [0008]). Yavilevich teaches a platform having an input lane and output lane, where the platform receives a container in the output lane and is configured to move the container from the output lane to the input lane (Yavilevich [0227]). It would have been obvious to modify the shuttle retaining platform and jaw assembly in the automated analyzer of modified Ochsenbein so that the shuttle retaining platform comprises an input lane and an output lane wherein the shuttle retaining platform receives the shuttle in the output lane and wherein the shuttle retaining platform is configured to move the jaw assembly with the shuttle therein from the output lane to the input lane as in Yavilevich. Yavilevich teaches an automated means for moving the carrier into and out of a station (Yavilevich [0227]), thereby increasing throughput and efficiency.

Claims 27, 28, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Silbert in view of Massaro, further in view of Giovanoli et al. (US Pub. No. 2014/0050637; hereinafter Giovanoli).

Regarding claim 27, Silbert discloses a multipurpose robot ([0065], [0078], [0080], see Fig. 9 at robotic arm 408 comprising sample pipettor 406, gripping member 405). The multipurpose robot comprises: 	a gantry (see Fig. 9 at gantry 401); 
	a payload moveably connected to the gantry (see Fig. 9 at pipettor 406 and gripper 405). The payload comprises: 
([0017], [0078], [0080], see Fig. 9 at pipettor 406); 
	a gripper module having a plurality of moveable arms for gripping consumable items ([0078], [0080], see Fig. 9 at gripper 405 that can open and close).
	Silbert fails to explicitly disclose:
a plurality of pipette heads; and
a backplane connector having a housing and a plurality of utility connectors coupled to the housing, the utility connectors being configured to supply at least one of power, data or vacuum pressure to the payload wherein each of the pipettor module and gripper module is connected to an opposite side of the backplane connector and the plurality of utility connectors thereof.
	Massaro is in the analogous field of robotic systems for sample handling (Massaro Col. 1 Lns. 29-50). Massaro teaches a plurality of pipette heads (Massaro; Col. 1 Lns. 29-50, see Fig. 1 at multiple pipetting heads), and a backplane connector having a housing and utility connectors coupled to the housing, the utility connectors configured to supply at least one of power, data or vacuum pressure to a payload, with modules connected to the utility connectors (Massaro; Claim 15, Col. 4 Lns. 33-67, While connected to the support 4, two or more of the tools 3 may receive power (electrical, pneumatic, or other) and/or control signals (electrical, pneumatic or other) via a connection with the support 4. The connection between the tools 3 and the support 4 may be established using the same connection interface as that used between the robot device 2 and the tools 3 when the tool is attached to the robot device 2 (e.g., the coupling 31)… Each of the pipette tips or other channels may be individually controlled by the tool 3 to perform specific tasks. Thus, one pipette tip, capillary tube or other channel on a tool 3 may be individually controlled to aspirate or dispense with respect to a corresponding well in a multiwell plate or other sample holder 6, see Fig. 1 at support 4 connecting electrical power to tool 3, where pipettes are controlled individually, meaning there are connections going to each individual pipette). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pipette head of Silbert to have a plurality of pipette heads as in Massaro, as Massaro teaches that this will enable dispensing of liquids into multiple wells of a multiwell plate simultaneously (Massaro; Col. 1 Lns. 29-50). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pipettor module, gripper module, and payload of Silbert by including a backplane connector having a housing and utility connectors coupled to the housing, the utility connectors configured to supply at least one of power, data or vacuum pressure to the payload, with the pipettor and gripper modules connected to the utility connectors as in Massaro, as Massaro teaches that this configuration will enable each module to be controlled independently (Massaro; Claim 15, Col. 4 Lns. 33-67), thereby enhancing the versatility of the apparatus.
	Modified Silbert fails to explicitly disclose that each of the pipettor module and gripper module is connected to an opposite side of the backplane connector.
	Giovanoli is in the analogous field of devices for processing samples (Giovanoli [0001]). Giovanoli teaches a pipettor module and gripper module that are each connected to an opposite side of a carrier (Giovanoli; [0037], see Fig. 1 at pipetting device 502 on opposite side of support 50 of gripper unit 300). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pipettor module, gripper module, and backplane connector of modified Silbert so that each of the pipettor module and gripper module is connected to an opposite side of the backplane connector as in Giovanoli. Giovanoli teaches that a pipetting module and gripper module fitted on opposite sides of a carrier will enable the pipetting module and gripper module to be moved simultaneously in the same direction (Giovanoli [0023]), which would increase gripping and pipetting capacity in a given area, thereby improving throughput.

Regarding claim 28, modified Silbert discloses the multipurpose robot of claim 27. Modified Silbert further discloses wherein the gripper comprises at least two gripper arms, wherein each of the at least two gripper arms has a gripper finger attached thereto, wherein the gripper arms move laterally with respect to each other such that in a first position the gripper arms are spaced a lateral distance apart that is greater than the lateral spaced apart distance in a second position ([0078], [0080], see Fig. 9 at gripper 405, which comprises two gripper arms with that move laterally to be spaced apart to release a container and move laterally to be closer together to grip a container, the segmented portion at the end of each arm can be considered a finger).

Regarding 31, modified Silbert discloses the multipurpose robot of claim 28. Modified Silbert further discloses that the gripper fingers each further comprises a projection (see Fig. 9 at segmented portions of gripper arms on gripping member 405, which can be considered fingers and each comprise a projection).

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Silbert in view of Massaro and Giovanoli, as applied to claims 27, 28, and 31 above, further in view of Self et al. (US Patent No. 8,703,492; hereinafter Self; already of record).

Regarding claim 29, modified Silbert discloses the multipurpose robot of claim 28. Modified Silbert further discloses the gripper (see Claim 27 above at Silbert teaching Fig. 9 at gripper 405). 
	Modified Silbert fails to explicitly disclose wherein the gripper further comprises a plurality of holding members.
	Self is in the analogous field of automated sample processing systems (Self Col. 1 Lns. 32-41) and teaches a gripper that comprises a plurality of holding members in addition to fingers, the holding members moving laterally such that the holding members can move further apart and closer together relative to each other in a lateral direction (Self; Col. 20 Lns. 7-39, see Fig. 7B at fingers 728 and holding members 730 on gripper). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the gripper in the multipurpose robot of modified Silbert to further comprise a plurality of holding members that can move laterally with respect to each other as in Self, as Self teaches providing gripping members of multiple sizes in order to be able to carry containers of varying sizes (see Self Fig. 7B).

Regarding claim 30, modified Silbert discloses the multipurpose robot of claim 29. Modified Silbert further discloses that each of the plurality of holding members move laterally with respect to each other such that in a first position the holding members are spaced a lateral distance apart that is greater than the lateral spaced apart distance in a second position (see Claim 29 above at Self teaching holding members that can move laterally in Col. 20 Lns. 7-39, Fig. 7B).

Claim 32 are rejected under 35 U.S.C. 103 as being unpatentable over Silbert in view of Massaro and Giovanoli and Self, as applied to claims 29 and 30 above, further in view of Ochsenbein.

Regarding claim 32, modified Silbert discloses the multipurpose robot of claim 29. Modified Silbert further discloses the plurality of holding members (see Claim 29 above at Self teaching fingers and holding members on gripper in Fig. 7B).
	Modified Silbert fails to explicitly disclose wherein the plurality of holding members each further comprises a projection.
	Ochsenbein is in the analogous field of automated analyzers comprising robots (Ochsenbein; [0005], [0188]) and teaches holding members that each comprise a projection (Ochsenbein; [0261], [0187], see Fig. 50a at holding members each comprising a projection). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the plurality of holding members in the multipurpose robot of modified (see Ochsenbein Fig. 50a, where projections of holding members hook around object to better secure the grip on the object).

Response to Arguments
Applicant's arguments filed April 2, 2021 have been fully considered but they are not persuasive.
Applicant argues on Pgs. 12-14 of their remarks that Ochsenbein does not disclose i) a shuttle transfer station including a conveyor for carrying a shuttle that is received by the automated analyzer, ii) a puncture tool placed in the carrier, and iii) a reagent trough disposed in the station. However, with regards to the limitations related to i) the shuttle transfer station including a conveyor for carrying a shuttle that is received by the automated analyzer and iii) the reagent trough, these limitations as currently amended are drawn to functional language, which does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims. Ochsenbein discloses a structure capable of performing these functions. Further, while ii) the puncture tool is positively recited in claim 1 as currently amended, this limitation has been rejected under 35 U.S.C. 103 as being unpatentable over Ochsenbein in view of Alavie. This new ground of rejection was necessitated by amendment.
Applicant further argues on Pgs. 14-16 of their remarks that Silbert and Massaro do not teach a backplane connector where each of the pipettor module and gripper module are on opposite sides of the backplane connector. While examiner agrees, this limitation has been rejected under 35 U.S.C. 103 as being unpatentable over Silbert and Massaro, further in view of Giovanoli. This new ground of rejection was necessitated by amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949.  The examiner can normally be reached on M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M./Examiner, Art Unit 1798 

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798